DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Edwin Garlepp on May 24, 2021.

The application has been amended as follows: 


Claim 1, line 1 “A film-like” was deleted and -- An -- was placed therein.
Claim 1, line 10 “film-like” was deleted.

Claim 4, line 1 “film-like” was deleted.
Claim 5 was deleted.

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a film-like adhesive comprising an epoxy resin, an epoxy resin curing agent, a phenoxy resin, and a heat-conductive filler material, wherein the heat-conductive filler material has an average particle size of 0.1 to 10.0 microns a compression ratio at break in a microcompression test of 5 to 50% of the average particle size of the sample, a fracture strength in a microcompression test of 0.01 to 2.0 GPa, and a thermal conductivity of 30 W/mK or higher, a content of the heat-conductive filler material is 10 to 70 vol% with respect to the total amount of the epoxy resin, the epoxy resin curing agent, the phenoxy resin, and the heat-conductive filler material, and the film-like adhesive has a thermal conductivity after thermal curing of 1.0 W/mK or higher, wherein the heat-conductive filler material has a core material coated on the surface with silver, the amount of silver coating is 10 to 95% by weight with respect to the total amount of the heat-conductive filler material, and the core material is a silicone resin, wherein when the temperature is raised from room temperature at a rate of temperature increase of 5 °C/min. the film-like adhesive acquires a lowest melt viscosity in the range of 200 to 10.000 Pa s at a temperature of 80 °C or higher.  The closest prior art of Yokoyama (WO 2009022574)  as modified by Usui et al. (JP 2010-174228) fails to teach or disclose an adhesive film wherein the heat-conductive filler (D) has a core material coated on the surface with silver, the amount of silver coating is 10 to 95% by weight with respect to the total amount of the heat-conductive filler, and the core material is a silicone resin.  Although Usui discloses that an adhesive may have 0.1 to 30% by weight conductive particles of the adhesive, it fails to teach or disclose the claimed weight ratio of silver coating weight to core material weight.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745     

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                                       June 24, 2021